Citation Nr: 1118835	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  08-21 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from July 1974 to June 1978.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

This matter was last before the Board in March 2010 at which time it was remanded for further development, particularly to obtain records from the Tomah VA Medical Center (VAMC).  That development was completed and the matter is now ready for consideration by the Board.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Also, when this matter was last before the Board, service connection for left ear hearing loss was granted.  That claim is not before the Board.


FINDINGS OF FACT

The Veteran is not shown to have hearing impairment of the right ear manifested by auditory thresholds 40 decibels or greater in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz, or 26 decibels or greater in at least three of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz, or speech recognition scores using the Maryland CNC Test less than 94 percent.


CONCLUSION OF LAW

Service connection for right ear hearing loss is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in August 2007.

VA has obtained the Veteran's service treatment records and VA medical records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations and obtained medical opinions as to the etiology and severity of his claimed right ear hearing loss.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA audiology examinations obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms and contain audiometrics per VA's standards.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the service connection issue addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Specified diseases listed as chronic in nature may be presumed to have been incurred in service if the evidence shows that such disease became manifest to a degree of 10 percent or more within one year from separation from active service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  Organic diseases of the nervous system, such as sensorineural hearing loss, are included among the specified chronic diseases subject to presumptive service connection.  38 C.F.R. § 3.309(a).

Impaired hearing will be considered to be a disability for VA compensation purposes only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record, including that pertinent to service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Facts and Analysis

The Veteran seeks compensation for left ear hearing loss.  He relates that during his service in the military that he served aboard a ship in the boiler room with constant noise exposure from high pressure steam equipment without hearing protection.  He denies any other noise exposure.  See March 2007 statement from Veteran.  The Veteran's military occupational specialty (MOS) was a steam generator plant operator.  See DD Form 214.   

The Veteran received an enlistment audiologic examination in July 1974.  On his contemporaneous report of medical history he denied having had hearing loss.  


Upon audiologic evaluation at this time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
N/A
zero


An April 1975 service treatment record documents a complaint of problems with the left ear after the Veteran was hit in this ear.  It was suspected at this time that the Veteran may have a ruptured eardrum.  Examination apparently revealed no perforation, however.

In August 1976 the Veteran presented with a complaint of bilateral hearing loss for six months.  Upon audiologic evaluation in at this time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
25
20
10
20
20
35

The Veteran received a separation audiologic examination in May 1978.  On his contemporaneous report of medical history he checked "don't know" with regards to ever having had hearing loss.  Upon audiologic evaluation at this time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
6000
8000
RIGHT
10
5
5
zero
5
15
10

Contained within the claims file are records from the Luther Midelfort Mayo Health System pertaining to otolaryngologic treatment dated in 2004 and 2005.  These records document that audiograms showed normal right-sided hearing.  They also contain 2 charted audiograms dated in November 2004 and November 2005.  The Board has reviewed these audiograms and notes that they do not show that at least one threshold for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or that any of these thresholds for at least three of these frequencies is greater than 25 decibels in the right ear.  The November 2005 audiogram does, however, note a threshold of 30 decibels at 8000 Hz; however, this frequency is not utilized in evaluating hearing loss as a disability for VA purposes.  38 C.F.R. § 3.385.  These audiograms also document speech discrimination of "90+" in the right ear.  

It is noted that a December 2004 note from this provider documents speech discrimination of "90%" on the November 2004 audiogram.  This note, however, only documents left-sided asymmetric hearing loss.  With respect to the November 2005 audiogram, notes from this provider document "basically normal right-sided hearing with slight high frequency sensorineural hearing loss."  See November 4, 2005 noted dictated by P.S., M.D.  

In July 2007, the Veteran received a VA audiologic examination.  The report of this examination notes that the claims file was reviewed and documents the Veteran's history of reported in-service noise exposure, as well as the fact that the Veteran worked at a power plant post-service with the use of hearing protection and that he was an occasional recreational right-handed shooter.

On the authorized audiological evaluation in at this time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
zero
5
10

Pure tone averages were 5 for the this ear.  Speech audiometry revealed speech recognition ability of 98 percent in the ear.

In September 2007 the Veteran submitted an opinion from a private audiologist.  This audiologist noted the Veteran's history of an injury to his left ear from a slap thereto, although the audiologist apparently referenced the right ear in error.  The audiologist also noted that the Veteran served in a boiler room for 4 years during his military service, with significant noise exposure and without the benefit of hearing protection.  It was noted that the Veteran then had "high frequency sensory neural hearing loss."  The audiologist related that he believed that the Veteran's injury to the left ear while in the military, along with the significant in-service noise exposure, "could definitely be leading to his delayed sensory neural hearing loss."  The audiologist acknowledged that the Veteran's separation physical showed hearing in the normal range, but stated that the significant injuries while in the military "can lead to a delayed type of loss."

In August 2010, the Veteran received a VA audiologic examination.  The report of this examination notes that the claims file was reviewed and documents the Veteran's history of reported in-service noise exposure, as well as the history of post-service noise exposure, outlined above.

On the authorized audiological evaluation in at this time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
zero
zero
10
5

Pure tone averages were 3.75 for the this ear.  Speech audiometry revealed speech recognition ability of 100 percent in the ear.

Based upon the evidence of record, the Board finds that the Veteran does not have hearing impairment of the right ear manifested by auditory thresholds 40 decibels or greater in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz, or 26 decibels or greater in at least three of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz, or speech recognition scores using the Maryland CNC Test less than 94 percent.  Neither the in-service audiometrics nor the VA examination audiometrics meet the threshold requirements for considering impaired hearing a disability for VA compensation purposes.  Likewise, neither do the results of private audiometric evaluations performed in 2004 or 2007.  38 C.F.R. § 3.385.  In the absence of audiometrics meeting the regulation's requirements of a disability for VA compensation purposes, service connection cannot be established.  Id.

The Board has considered the singular mention of a speech recognition score of 90 percent in the November 2005 private record.  However, the Board notes that this doctor referred to an audiogram that identified a speech recognition score of "90+."  As the November 2005 private audiogram is indefinite in quantifying speech discrimination, the Board finds that the private audiologist's interpretation does not establish a speech recognition score that satisfies the requirement of 38 C.F.R. § 3.385.  Furthermore, it is clearly outweighed by the remaining audiograms of record that show speech recognition scores well above the threshold for considering hearing loss a disability for VA purposes both before and after this examination.  Accordingly, the evidence is against the claim and it must be denied.  Gilbert, supra. 


ORDER

Entitlement to service connection for right ear hearing loss is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


